Citation Nr: 1822360	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her nephew


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971 and from December 1990 to August 1991.  He died in June 2009.  The appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied her claim of entitlement to service connection for the cause of his death.  In support of her appeal of this claim, she testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In a decision since issued in January 2015, the Board denied her claim, and she appealed to the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC).  In a March 2017 decision since issued, the Court vacated (set aside) the Board's January 2015 decision denying this claim and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  To this end, the Board, in turn, is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The appellant argues that the Veteran's death from non-Hodgkin's lymphoma was due to his exposure to herbicides during his military service.  She claims that the fact that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal prove that he served in Vietnam, and therefore, that VA must presume he was exposed to herbicides (the dioxin in Agent Orange) while there.  She claims that, as a truck driver, he brought various supplies into Vietnam.


The death certificate shows the Veteran died in June 2009, and that the immediate cause of death was non-Hodgkin's lymphoma that had its onset approximately three years prior to his death.  No other conditions were listed as contributing to death.  

Other evidence in the file shows the Veteran served in Thailand from June 1970 to December 1971.  He was assigned to the 313th Transportation Company and that, beginning on or about June 8, 1971, he was attached for an undetermined period of time to the 432nd Supply and Service Squadron.  He was a truck driver.  

In its March 2017 decision, the CAVC held that additional development of this cause-of-death claim is warranted.  The CAVC concluded that VA should have attempted to obtain the unit history and other information pertaining to the units to which the Veteran was assigned.

Accordingly, this cause-of-death claim is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate source and request that unit histories, morning reports for the 313th Transportation Company and the 432nd Supply and Service Squadron, and temporary duty assignment records for the period of the Veteran's assignments in Southeast Asia.  Also request information concerning whether going to Vietnam was typical for truck drivers assigned to these units.

2.  Based on information obtained, make a determination regarding whether the Veteran had service in Vietnam or even elsewhere involving exposure to herbicides (on a presumptive or facts-found basis).

3.  Then readjudicate this cause-of-death claim.  If it remains denied, send the appellant-widow a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

